I concur in the judgment and opinion, but write separately in order to reconcile our decision herein with the recent Supreme Court decision in State v. Andrews (1991), 57 Ohio St. 3d 86,565 N.E.2d 1271. In Andrews, the court held that a combination of factors present in that case would give rise to "an objective and particularized suspicion" of criminal activity even though any of those factors, by itself, would not. In particular, the court focused on the area's reputation for criminal activity as well as the suspect's apparent flight from police officers. The court also made reference to several additional factors advanced by the prosecution which included the following: (1) the incident occurred at night in the dark, (2) the level of experience of the police officer, and (3) the fact that the police officer was away from his cruiser at the time of the stop. Id. at 88, 565 N.E.2d at 1273.
In the cause sub judice, the incident occurred at night and, arguably, the testimony of Sgt. Waite may establish that the area of Pottmeyer's Auto Sales had a reputation for criminal activity. Otherwise, none of those other factors suggested inAndrews is present herein. Moreover, Sgt. Waite explicitly
answered that he did not observe appellant do anything which would indicate that he was up to some sort of criminal activity. Thus, I concur with the majority that the police stop at issue herein violated appellant's Fourth Amendment rights. *Page 491